Citation Nr: 0717096	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
nephrolithiasis.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for a disorder of the lumbar spine, to include 
degenerative disc disease and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
August 1979 to November 1989

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the veteran's claim for 
a rating in excess of 40 percent for his degenerative joint 
and disc disease of the lumbar spine.  After the RO notified 
the veteran by letter that it proposed to reduce the rating 
for his service-connected nephrolithiasis, the veteran 
appealed the August 2003 decision that reduced the rating for 
that latter disability from 30 percent to 10 percent.

The veteran was scheduled to appear at a hearing before the 
undersigned Veterans Law Judge but failed to report at his 
scheduled time.  As he has not shown good cause as to why he 
missed the appointment, his request for a hearing is deemed 
withdrawn.  See 38 U.S.C.A. § 20.704(d) (2006).  


FINDINGS OF FACT

1.  The veteran's service-connected nephrolithias has 
required drug therapy since November 2003; the medical 
evidence does not show sustained or material improvement and 
a 30 percent evaluation is the maximum rating allowed for 
nephrolithiasis under the applicable rating criteria.  

2.  The veteran's service connected low back disability is 
manifested by degenerative joint and disc disease of the 
lumbar spine and persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk with little intermittent 
relief; the medical evidence does not show ankylosis of the 
lumbar spine or any additional or separate compensable 
neurological manifestations associated with joint or disc 
disease of the lumbar spine, including but not limited to 
bowel and bladder impairment.  
CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent evaluation 
for nephrolithiasis, from November 1, 2003 to the present, 
have been met; a rating in excess of 30 percent is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.344, 4.115b, Diagnostic Codes 7508, 7509 (2006).  

2.  The criteria for a 60 percent evaluation, but no more 
that 60 percent, for degenerative disc and joint disease of 
the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002 to September 
26, 2003); 38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In June 2002 and June 2004 letters, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For reasons discussed in 
further detail below, the veteran's claim for restoration of 
a 30 percent rating and an increased rating to 60 percent for 
nephrolithiasis and a lumbar spine disability, respectively 
are granted.  The 30 percent rating for nephrolithiasis is 
the maximum scheduler evaluation allowed under the applicable 
rating criteria and, as explained in more detail below, the 
veteran has not shown that he has orthopedic and neurological 
manifestations that are disabling to a degree that would 
support a rating in excess of 60 percent.  The Board finds 
that the overwhelming preponderance of the evidence is 
against ratings higher than granted by the instant Board 
decision.  Under such circumstances, notification deficiency 
of the Dingess requirements is rendered moot and the 
presumption of prejudice against the veteran is rebutted.  
See Sanders, supra.   The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and comprehensive examinations to evaluate the 
disabilities at issue have been conducted.  The examinations 
revealed findings that are adequate for rating purposes 
during the entire period of time at issue.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis-Nephrolithiasis

The veteran was granted service connection for 
nephrolithiasis (kidney stones) in an August 1990 rating 
decision, which established a noncompensable evaluation.  
Subsequent to this decision, the veteran contended that his 
kidney stones had increased in severity and his evaluation 
was increased to 30 percent in a November 1996 rating 
decision.  The RO proposed to reduce the 30 percent rating in 
June 2003 and, after complying with the due process 
provisions applicable to a rating reduction, in a decision 
entered in August 2003, the RO reduced the rating to 10 
percent, effective from November 1, 2003.  38 C.F.R. 
§§ 3.105(e), 3.344.  The veteran posited a disagreement with 
this action.  For the reasons explained below, the Board 
finds that restoration of a 30 percent rating is warranted.  

The veteran has had two genitourinary examinations since 
November 2003.  The first of these, occurring in November 
2003, found that he had developed symptomatic nephrolithiasis 
in 1998, and he had a history of stone analysis and 
investigation with intravenous pyelogram (IVP) dye.  The 
veteran was listed as being on several medications for his 
service-connected genitourinary disorder and for a 
nonservice-connected prostate condition.  Specifically, 
terazosin, allopurinol, methocarbamol, ibuprofen, and 
levofloxacin have been prescribed.  It is apparent from the 
record that methocarbonal and ibuprofen are used as a pain 
reliever and muscle relaxant for the veteran's service-
connected low back disability, and terazosin and levofloxacin 
relate to the treatment of urinary hesitancy due to prostate 
enlargement.  However, allopurinol relates to treatment of 
conditions perpetuated by the buildup of uric acid, which 
while not specifically stated by the examiner, is a medical 
therapy for treatment of the veteran's kidney condition.  See 
Dorland's Illustrated Medical Dictionary (30th ed. 2003) 
(allopurinol is used in the treatment of...prophylaxis of 
recurrent formation of uric acid and oxalate renal calculi).  
It was reported upon the most recent VA examination, dated in 
May 2005,  that there had been no new changes, medications, 
or treatments for the veteran's renal lithiasis, but the 
examiner did not indicate that the veteran's previous drug 
therapy had been stopped.  Essentially, the May 2005 examiner 
found that the veteran's condition was similar to how it 
presented at the earlier 2003 examination.  The Board cannot 
find that there is any basis in these records to conclude 
that the veteran had attained sustained or material 
improvement in his service-connected nephrolithiasis under 
the ordinary conditions of life.  38 C.F.R. § 3.344(a) 
(2006).  

The rating criteria for nephrolithiasis are described in Code 
7508 and 7509.  Specifically, the disorder is to be rated as 
hydronephrosis under Code 7509 unless there is recurrent 
stone formation requiring one or more of the following: diet 
therapy, drug therapy, and/or invasive or non-invasive 
procedures more than two times a year.  If any of these 
conditions are present, the veteran in entitled to the 
maximum 30 percent evaluation under Code 7508.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7508.  If the conditions are not 
present, the veteran could still be entitled to a 20 percent 
evaluation under Code 7509 if he were able to show frequent 
attacks of colic, requiring catheter drainage; and could be 
assigned a 30 percent evaluation if he could show frequent 
attacks of colic with infection (pyonephrosis), with kidney 
function impaired.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7509. 

The medical evidence of record shows that the veteran has 
been prescribed allopurinol for his kidney stones and as 
such, the Board determines that the veteran's nephrolithiasis 
requires drug therapy.  However, the current 30 percent 
evaluation is the maximum rating allowed under Code 7508.  
Accordingly, restoration of a 30 percent rating is warranted 
but entitlement to a rating is excess of 30 percent is not.  
  
Analysis-Lumbar Spine
   
The veteran is currently in receipt of a 40 percent 
evaluation for degenerative disc disease and degenerative 
joint disease (arthritis) of the lumbar spine.  In April 
2002, the veteran put forth his current claim contending, in 
essence, that his disability picture is more severe than that 
contemplated by his current rating.  

The regulations pertaining to the evaluation of spinal 
disabilities have twice been amended in recent years, with 
the amendments occurring during the pendency of this claim.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective 
September 23, 2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 
2003) (effective September 26, 2003).  Effective September 
23, 2002, Diagnostic Code 5293 relating to intervertebral 
disc syndrome was amended.  67 Fed. Reg. 54345-49.   The 
September 2002 amendments did not change the criteria under 
Diagnostic Code 5292.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no language in the amended criteria for rating spinal 
disabilities to allow for retroactive effect.  However, none 
of the above cases or General Counsel Opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  See VAOPGCPREC 3- 
2000.

The criteria for intervertebral disc syndrome were revised in 
September 2002 and again in September 2003.  In September 
2002, the revised Code 5293 read that intervertebral disc 
syndrome was to be evaluated either on the total duration of 
"incapacitating episodes" over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  For the purposes of this code, 
an "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.  In September 2003, the criteria stated in 
Code 5293 was incorporated into the new Code 5243, with the 
provision that the veteran's condition was to be rated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes or the general formula for rating 
spine disorders, whichever resulted in a higher evaluation.  

The general formula for rating spine disorders was enacted in 
September 2003, replacing the previous provisions pertaining 
to spine disabilities, including limitation of motion.  Under 
criteria in effect prior to this revision, limitation of 
motion of the lumbar spine was rated under Code 5292, which 
allowed for a maximum 40 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  As the veteran is 
already in receipt of a 40 percent evaluation, and there is 
no medical evidence of ankylosis of the lumbar spine, the 
only possible avenue for a greater rating under old criteria 
would be in the provisions specific to intervertebral disc 
syndrome in the pre September 23, 2002 regulatory scheme.  
Specifically, a 60 percent evaluation is available under 
these criteria when there is pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasms, absent ankle jerks, or with neurological findings 
appropriate to the site of the diseased disc and with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).   

Under current criteria, the veteran can only achieve an 
evaluation in excess of 40 percent for the lumbar spine if 
ankylosis is present; or if his intervertebral disc syndrome 
manifests itself via incapacitating episodes lasting at least 
six weeks over the last 12 month period (see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243); or if he has certain 
significant orthopedic and neurological manifestations.  The 
veteran's arthritis could also warrant a rating under Code 
5003, but, as the veteran's limitation of motion is 
compensable under joint-specific guidelines, such a rating 
would be inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.   

There are several VA examinations of record addressing the 
severity of his degenerative disc and joint disease in the 
lumbar spine.  Most significantly, in June 2005, the veteran 
was found to have mild to moderate muscle spasms and there 
was an absent left ankle reflex.  The veteran's disc syndrome 
was found to be manifested by significant functional 
impairment.  The examination showed weakened movements, 
excess fatigability, incoordination, and a lack of endurance.  
The Board is aware of its duty under jurisprudential 
precedent to consider these factors in evaluating the 
veteran's condition, and it appears that such factors do 
present additional disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board concludes that, given the 
veteran's recurrent episodes of excruciating pain and 
weakness, which is supported by objective examination, the 
degree of overall disability due to the veteran's disc 
disease more nearly approximates "pronounced" versus 
severe.  Given that the veteran also exhibits an absent left 
ankle reflex and demonstrated muscle spasms, the Board 
concludes that the criteria for a 60 percent evaluation under 
pre-2002 Code 5293 criteria are met, and the veteran's rating 
is increased accordingly.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

It is pertinent to note that VA's General Counsel has 
determined that Diagnostic Code (DC) 5293, intervertebral 
disc syndrome, is based upon loss of range of motion, and 
therefore 38 C.F.R. §§ 4.40 and 4.45 are applicable in 
determining the extent of a veteran's disability due to 
intervertebral disc syndrome.  In addition, it was concluded 
that, as DC 5293 involves limitation of range of motion, a 
veteran could not be rated under DC 5293 for intervertebral 
disc syndrome based upon limitation of motion, and also be 
rated under, for example, DC 5292, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  See 
VAOPGCPREC 36-97.

Again, there is no medical evidence of any significant 
neuropathy of either lower extremity, bowel or bladder 
impairment, or other separate neurological manifestations 
that when combined with orthopedic manifestations (i.e., 
limitation of motion, muscle spasms, pain and weakness), 
would result in a rating in excess of 60 percent under the 
current rating criteria found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5343.

In summary, the veteran's service-connected low back 
disability is manifested by degenerative joint and disc 
disease of the lumbar spine and persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk with 
little intermittent relief, which supports a 60 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  As 
explained above, Code 5293, with its various levels of 
intervertebral disc syndrome (slight, moderate, severe, 
pronounced) was effective prior to September 23, 2002, but 
such criteria are applicable here because the veteran filed 
his current claim for an increased rating for his low back 
disability prior to that date.  A 60 percent rating is the 
maximum evaluation allowed under the "old" criteria.  As 
the medical evidence does not show ankylosis of the 
thoracolumbar spine and any additional or separate 
significant secondary neurological manifestations, including 
but not limited to bowel and bladder impairment, a rating in 
excess of 60 percent is not warranted.  

                                               Extraschedular 
Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  There has been no showing by the veteran that either 
of his service-connected disabilities have necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused a resulted in marked 
interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his nephrolithiasis or low back 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Restoration of a 30 percent rating for nephrolithiasis from 
November 1, 2003 is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  

An increased rating to 60 percent for a lumbar spine 
disability, to include degenerative disc disease and 
degenerative joint disease, but no more than 60 percent, is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


